                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION
                                      No. 7:18-cv-65-BO

ASHLEY N. WILLIS                                    )
                                                    )
                  Plaintiff,                        )
                                                    )
                  v.                                )                        ORDER
                                                    )
ANDREW SAUL,                                        )
Commissioner of Social Security, 1                  )
                                                    )
                   Defendant.                       )


          This cause comes before the Court on cross-motions for judgment on the pleadings. [DE

23, 25]. A hearing was held on these matters before the undersigned on August 30, 2019, at

Edenton, North Carolina. For the reasons discussed below, the plaintiffs motion for judgment on

the pleadings [DE 23] is DENIED and defendant's motion [DE 25] is GRANTED.

                                              BACKGROUND

          Plaintiff brought this action under 42 U.S.C. § 1383(c)(3) for review of the final decision

of the Commissioner denying her claim for supplemental security income (SSI). Plaintiff received

SSI benefits during her childhood. When she reached the age of 18 in June 2014, as required by

law, plaintiffs eligibility for benefits was redetermined under the eligibility rules for adults. This

resulted in a determination that plaintiff was no longer disabled and she would therefore lose her

benefits. Plaintiff requested and was given a hearing before an Administrative Law Judge (ALJ)

on October 13, 2016 who issued an unfavorable ruling. The decision of the ALJ became the final

decision of the Commissioner when the Appeals Council denied plaintiffs request for review.

Plaintiff then sought review of the Commissioner's decision in this Court.


1
    Saul has been substituted as the proper defendant pursuant to Fed. R. Civ. P. 25(d).
                                          DISCUSSION

       Under the Social Security Act, 42 U.S.C. §§ 405(g), and 1383(c)(3), this Court's review of

the Commissioner's decision is limited to determining whether the decision, as a whole, is

supported by substantial evidence and whether the Commissioner employed the correct legal

standard. Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is "such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion." Johnson v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

       An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months." 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U.S.C. § 1382c(a)(3)(B).

       Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant bears

the burden of proof at steps one through four, but the burden shifts to the Commissioner at step

five. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). If a decision regarding disability can

be made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4).

       At step one, if the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied. If not, then step two asks whether the
                                                 2
claimant has a severe impairment or combination of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20

C.F.R. Part 404, Subpart P, App. 1. If the claimant's impairment meets or medically equals a

Listing, disability is conclusively presumed. If not, at step four, the claimant's residual functional

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on his age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then he is found to be

disabled. See 20 C.F.R. § 416.920(a)(4).

       Here, plaintiff contends that the ALJ failed to properly account for her non-exertional

limitations in his RFC assessment. Plaintiff further contends that the ALJ failed to evaluate her

claim for Child Disability Benefits ("CDB"). On both issues, the Court finds that the ALJ

committed no reversible error.

       In regard to plaintiffs non-exertional limitations, the ALJ found that plaintiff had moderate

limitations in understanding, remembering, or applying information, but retained the ability to

perform simple, repetitive, routine tasks. Tr. 20. The ALJ also found that plaintiff had mild

limitations when interacting with others, mild limitations managing/adapting herself, and moderate

limitations concentrating persisting, or maintaining pace. Tr. 20-21. In determining plaintiffs

RFC, the ALJ found that plaintiff was limited to understanding, remembering, and carrying out

simple instructions. Tr. 21.

       Plaintiff relies on Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015), where the Fourth

Circuit held that a restriction to simple, routine tasks or unskilled work does not account for a


                                                  3
plaintiffs limitations in concentration, persistence, and pace ("CPP") without some additional

explanation. But here, the ALJ did provide analysis accounting for plaintiffs limitations in

concentration, persistence, and pace, and his finding is supported by the record. The ALJ explained

that while plaintiffs medically determinable impairments could cause some of her alleged

symptoms, plaintiffs testimony regarding the intensity, persistence, and limiting effects of the

symptoms was afforded little weight because it was contradicted by clinical findings and other

evidence in the record. This evidence included, among other things, Dr. Julia Brannon's

evaluation, which indicated plaintiff had the capacity for persistence and had adequate self-care

skills, and Erich Smith's evaluation finding that plaintiff was oriented in all spheres, had intact

judgment, insight, recent and remote memory, fund of knowledge and language. This evidence

was afforded great weight. In short, the ALJ explained his RFC determination in a way that

accounted for plaintiffs CPP limitations and therefore did not run afoul of Mascio. On this issue,

the Court finds that the ALJ committed no reversible error.

       Plaintiffs second argument is that the ALJ failed to evaluate her claim for Title II CDB.

This argument also fails. The ALJ assessed whether plaintiff is disabled under the standard used

for determining initial eligibility for individuals who are age 18 or older pursuant to section

1614(a)(3)(A) of the Social Security Act and determined that she was not disabled. This is the

correct disability standard for all of plaintiffs disability claims, and so the ALJ decision covers

the CDB claim. On this issue, the Court finds that the ALJ committed no reversible error.

                                          CONCLUSION

       Having conducted a full review of the record and decision in this matter, the Court finds

that the decision as a whole is supported by substantial evidence and that the correct legal standard


                                                 4
was applied. Accordingly, plaintiffs motion for judgment on the pleadings [DE 23] is DENIED

and defendant's motion for judgment on the pleadings [DE 25] is GRANTED. The decision of

the Commissioner is AFFIRMED.



SO ORDERED, this      / / day of September, 2019.




                                                 ~,4~
                                                 TERRENCE W. BOYLE
                                                 UNITED STATES DISTRICT JUDGE




                                             5
